Case 19-11756-KBO Doc9 Filed 08/06/19 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

 

In re: : Chapter 7

WESTLAKE PROPERTY HOLDINGS, LLC Case No. 19-11756 (KBO)
Debtor.

In re: Chapter 7

PIPELINE - WESTLAKE HOSPITAL : Case No. 19-11757 (KBO)

LLC d/b/a DBA WESTLAKE HOSPITAL

Debtor.

 

INTERIM ORDER REGARDING DEBTORS’ MOTION (1D) AUTHORIZING THE
TRUSTEE TO CONTINUE OPERATING THE DEBTORS’ BUSINESSES PURSUANT
TO 11 U.S.C. §§ 363 AND 721 THROUGH AND INCLUDING AUGUST 13, 2019,
WITHOUT PREJUDICE TO SUCH FURTHER EXTENSION AS MAY BE
REQUESTED BYTHE CHAPTER 7 TRUSTEE, (11) AUTHORIZING THE PAYMENT
OF CERTAIN PREPETITION EMPLOYEE CLAIMS PURSUANT TO 11 U.S.C. §§ 507
AND 105, (1D) AUTHORIZING THE SETOFF OF CERTAIN PREPETITION AND
POSTPETITION CLAIMS, AND (IV) SCHEDULING A HEARING TO CONSIDER AN
EXTENSION OF THE INTERIM OPERATING PERIOD

Upon consideration of the motion of above-captioned debtors’ (the “Debtors”)! for an
order: (i) authorizing and directing the Chapter 7 trustee for the Debtors’ estates (the “Chapter 7
Trustee”) to continue operating the Debtors’ businesses pursuant to 11 U.S.C. §§ 363 and 721
through and including August 13, 2019, without prejudice to such further extension as may be
requested by the Chapter 7 Trustee, (ii) authorizing the Trustee to pay certain prepetition employee
claims pursuant 11 11 U.S.C. §§ 105 and 507 (ii) authorizing the setoff of certain prepetition and

postpetition claims, and (iv) scheduling a hearing to consider an extension of the interim operating

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

11097703/5
Case 19-11756-KBO Docg9 Filed 08/06/19 Page 2of4

period (the “Motion”); and this Court having found that cause exists to grant the relief set forth
herein; and the Court having found that the relief set forth herein is in the best interest of the
Debtors, their Estates, their creditors, and other parties in interest, including the patients at the
Hospital; it is hereby ORDERED as follows:

1. The Chapter 7 Trustee is authorized and directed to perform the following tasks:

i. Discharge and/or transfer the current patients in the Hospital to another
accepting health care facitiof, 7 aud GH Vs 5 Jo 4(a Nt 2)
ii. Manage all pharmaceutical supplies and hazardous materials at the
Hospital;
iii. Transfer and store the medical records in accordance with applicable
law;
iv. Retain Employees as long as necessary and/or terminate Employees in
accordance with the Chapter 7 Trustee’s business judgment;
v. Pay Hospital operating expenses, including, but not limited to, utilities,
food, insurance, and payroll, including Prepetition Employee Claims;
vi. Terminate such utilities as the Chapter 7 Trustee determines are no
longer necessary; and
vii. Secure the Hospital facility.

2. The Chapter 7 Trustee is authorized to make transfers for the payment of employees
on account of their prepetition claims for employee wages, deductions, and payroll taxes to the
extent such payments do not violate the priority cap in section 507(a)(4) of the Bankruptcy Code
pursuant to Sections 105(a) and 507(a)(4) of the Bankruptcy Code, without prejudice to the

Chapter 7 trustee’s right to seek further relief to seek payment of such other benefits, including

11097703/5
Case 19-11756-KBO Doc9 Filed 08/06/19 Page 3of4

health insurance and paid leave, as otherwise provided to the Employees in the Debtors’ ordinary
course of business.

3. The Chapter 7 Trustee is authorized and directed to accept and receive, and the
Debtors are authorized and directed to pay, on an interim basis, $1,325,000 from West Suburban
Hospital, subject to adjustment per an agreement of the Chapter 7 Trustee and West Suburban
Hospital; such amount shall reduce the amount owed by West Suburban Hospital to the Debtors,
without prejudice to Chapter 7 Trustee on the one hand or West Suburban Hospital, Weiss Hospital
or SRC on the other hand, to assert further prepetition or postpetition claims against each other.

4, West Suburban Hospital shall be entitled to an administrative expense claim for
such amounts paid beyond the prepetition claim of the Debtors against West Suburban Hospital,
with all nghts reserved. Such administrative expense claim is subordinate to the fees of the
Chapter 7 Trustee, pursuant 11 U.S.C. § 326, and the fees and expenses of his professionals
pursuant to 11 U.S.C. §§ 328 and 330.

5. The Chapter 7 Trustee is authorized to take such actions as reasonable and
necessary to effectuate the relief herein.

6. Notwithstanding any provision of this Order, the Chapter 7 Trustee is not
authorized to operate the Hospital.

7. Nothing in the Motion or this Interim Order, including the Debtors” payment of any
claims pursuant to this Interim Order, shall be deemed or construed as an admission as to the
validity or priority of any claim by or against the Debtors or their estates, or a waiver of the
Debtors’ or any other party’s right to dispute any claim, or for approval or assumption, or rejection
of any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code.

8. The requirements of Bankruptcy Rules 6003(b) and 6004(a) are satisfied by the

11097703/5
Case 19-11756-KBO Doc9 Filed 08/06/19 Page 4of4

contents of the Motion or otherwise deemed waived.

9. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim
Order shall be immediately effective and enforceable upon its entry.
interim
10. A further hearing for final relief and to consider whether to authorize the Chapter
per fo mire vider Mis Cider

7 Trustee to continue is scheduled for August |} , 2019 at

Il.004 &.m., and objections to such continued operation shall be filed no later than August IZ ;
2019 at 12.00 fin.

li. The Chapter 7 Trustee shall serve a copy of this Order upon the following parties
by first class mail within one (1) business day of entry: (i) counsel for the Debtors’ twenty largest
unsecured creditors; (iii) VHS Of Illinois, Inc.; (iv) counsel to VHS of Illinois, Inc.; (v) Centers
for Medicare and Medicaid Services, Office of the Regional Administrator; (vi) State’s Attorney
of Cook County; (vii) Illinois Health Facilities and Services Review Board; (viii) Hlinois
Department of Public Health, Central Office Operations; (ix) National Government Services, Inc.;
(x) the Village of Melrose Park, IL; (xi) counsel to the Village of Melrose Park; (xii) the United

States Trustee; and (xiii) all parties who have requested notices pursuant to Bankruptcy Rule 2002.

12, This Court shall retain jurisdiction to interpret and enforce the terms of this Order.

 

Dated: Aucut G, a0ld a (>, C1
Wilmington, Delaware Hon. Karen B. Owens

United States Bankruptcy Judge

11097703/5

 
